       Case 3:20-cv-00381-GMN-CLB Document 45 Filed 01/07/21 Page 1 of 1




1                                UNITED STATES DISTRICT COURT

2                                       DISTRICT OF NEVADA

3      SCOTT CASTEEL,
4                                                         3:20-cv-381-GMN-CLB
                                      Plaintiff,
5         v.
                                                          ORDER
6      ROMEO ARANAS, et al.,
7
                                 Defendants.
8

9           The Office of the Attorney General did not accept service of process on behalf of Ted

10   Hanf who is no longer an employee of the Nevada Department of Corrections (ECF No. 38).

11   However, the Attorney General has filed the last known address of this defendant under seal

12   (ECF No.39). Plaintiff’s motion requesting service of process on Ted Hanf (ECF No. 41) is

13   GRANTED. If plaintiff wishes to have the U.S. Marshal attempt service on this defendant,

14   he shall follow the instructions contained in this order.

15          The Clerk shall ISSUE a summons for the above-named defendant and send the

16   same to the U.S. Marshal with the address provided under seal (ECF No. 39). The Clerk

17   shall also SEND sufficient copies of the complaint (ECF No. 6), the screening order (ECF

18   No. 5), and this order to the U.S. Marshal for service on the defendant. The Clerk shall

19   SEND to plaintiff one USM-285 form. Plaintiff shall have until Wednesday, February 10,

20   2021, to complete the USM-285 service form and return it to the U.S. Marshal, 400 South

21   Virginia Street, 2nd Floor, Reno, Nevada 89501.

22          If plaintiff fails to follow this order, the above-named defendant will be dismissed for

23   failure to complete service of process pursuant to Fed.R.Civ.P. 4(m).

24           January 7, 2021
     DATED: __________________

25                                                 ______________________________________
                                                   UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                      1
